Case 2:18-cv-14371-RLR Document 115
                                 JoelleEntered
                                       MarieBeckon
                                                er FLSD Docket 09/20/2019 Page 1 of 5
                                4o6AshStreetUnit4)4
                                  Baraboo,m 53913
                                                  608-393-5003
                                         ioellta.lletrkerls (@.
                                                              g.7)1ai1.
                                                                      t?(1n1

   Clerk oftheCourt                                                               FILED BY               D.C.
   Urtited ShtesDistrictCout't
   Southern DiskictofFlorida
   AltoLeeAdams,Sr.United StxatesCourthouse                                             sEF 19 2219
   1o1SouthU.S.Highway 1                                                                ANGEI.A E.NOBLE
                                                                                       cl-EeKu.s.Dlsm c'r
   FortPierce,FL34950                                                                s.D.oFFLA.- FTLR ERCE
                                                                                                         .

   Augus'
        t26,2olp

   RE:BermanrGeneralslbtorsLL6',CaseNo.2:18ocv-l4r1

   ToWhom ltMayConcern:

   Inm aclassmemberintheabovereferenced caseasIcurrentlyown a2012ChevroletEqllinox.Iwottldliketo
   objecttothetermsoftheclassactionsuitduetothefollowingreasons:
   In Decemberof2oz7,Itookmyvehicleinf0ran oilchange,mymechanicinformedmeupon pickingup myvelticle
   thatmyenginehad nooilinitandthatIneededtobegin checldngmyoillevelperiodically,regardlessifmyvehicle
   notledmeofa10w 0illevel.Pleasenotethatmyvehicledidnotnotifymeofalow oillevelpriortothisoilchange,
   andtltis0i1changewaswithin2,ooomilesofmylastoilchange,itwasnotoverdue.

   From thispointon Ibegan regularlyaddingoiltomyvehicle'sengine.Every2,-3weelts,Iwouldneedtoadd
   anywherefrom lt-1quartofoil.IreachedouttothelocalChevroletdealersltip(DanLarsonChevroletinBaraboo,
   Wisconsin)f0rassistance,speciscallyseekingarecall.Theyst,
                                                           atedtheycottldnothelpme.Eventtlallytltiswasnot
   enough effortonmypartandmymechanicrecommendedacompleteenginereplacement Thecostofthiswas
   $5.092.However.duetothefactthatIhadtoputthisonmycreditcard,mymechanicchargesanaddidonal
   percenugetocoverhiscreditcardkansacEonfees.thereforetherewasanadditional$140.05equallingagrand
   totalof$5232.67.
   Then.severalmonthslatermyvehiclebegantostallatnlmosteverystopIcame1,0.Mymechanicscheduled an
   appoinknenttodiagnosethisissue.butbeforetltisappoine entIwasskanded48milesawayfrom myhomemsmy
   carrefusedtonln.Iwasforcedtouseatow truckforthe48miletow tomymechanicinBaraboo.Wisconshl(atotal
   costof$157.1$.Thisissuewasafuelpumpdrivermoduleandwasatotalof$696.86torepair.
   Enclosedyouwillsnd mto plelargeinvoicesIhaveencotmteredw11,
                                                             11myvellicle,aswellasproofofownersltip.l
   am asld.
          ngthatIbeprovidedw1111evenmorecompensationth= thatofthetOL'IIofthesehwoices.Ihavehadto
   pllrchasemto plecasesofoil,providepaym entfortowingwhen myvehicledidnotrun,scrnmbleforaloaner
   vehiclef0rweeksasmyvelticlewasrepaired.andwillencounteralossin resalevalueduetotheterriblereputation
   thishascaused.N0ttomendonthenmountofstresscausedbecauseoftheseissues.

   Thankyou foryourconsideration andpleaseletmeknow ifyou needanythingfurtherfrom mybehalf.
   Sincerely.



                         )1
   JoezeM.Becker
   Case 2:18-cv-14371-RLR Document 115 Entered on FLSD Docket 09/20/2019 Page 2 of 5

Prairie Auto Repair
                                                                                                                         Invoice
314 Broadway
Baraboo Wi 53913                                                                                             Date           Invoice#
608-477-0116                                                                                               6/29/2018          4827



         Bill To

       Becker, Joelle




                                                      Mileage                   Year           Make                      Model

                                                       111712                   2012          Chevrolet                  Equinox

       Item                                   Description                              Qty                Rate              Amount

part                    Remanufactured engine (3yr unlimited mileage part and                  1             3,285.00              3,285.00T
                        labor warranty)
24266675                Transmission seal                                                      1                 21.82                21.82T
19258415                Transmission seal                                                      1                 13.33                13.33T
19258416                Transmission seal                                                      1                 11.39                11.39T
23277803                Transmission seal                                                      1                 34.93                34.93T
atf synthetic           Synthetic automatic transmission fluid                                 9                  7.50                67.50T
5w30 synthetic          V alvoline 5w30 Synthetic                                              5                  6.50                32.50T
app5263                 Double platinum spark plug                                             4                 10.95                43.80T
14698                   Thermostat                                                             1                 36.43                36.43T
917215                  Intake variable valve timing solenoid                                  1                 80.43                80.43T
Labor                   Labor per hour                                                        15                 80.00             1,200.00T


                        Replaced defective engine, replaced leaking transmission
                        seals and flushed dirty fluid from transmission.
                        Sales Tax                                                                                5.50%              265.49




                                                                                             Total                               $5,092.62

                                                                                             Payments/Credits                         $0.00

                                                                                             Balance Due                         $5,092.62
   Case 2:18-cv-14371-RLR Document 115 Entered on FLSD Docket 09/20/2019 Page 3 of 5

Pm lrie A uto Repair
                                                                                                       Invo ice
314 Broadway
Baraboo W i53913                                                                          Date            Invoi
                                                                                                              O #
608-477-0116                                                                            3/13/2019           5178


       Bi
        llTo
     BeckerpJoelle




                                         M ileage             Year          Make                       Model

                                          115754              2012         Chevrolet                   Equinox

      ltem                        Description                        QT                Rate               Amount
13500745         laow side* 1pressure sensor                                1                  42.46              42.461
part             Subletto donLarson-Reprogx fuelpump conlol                 1                 120.17             120.171
                 module
(*09* 396        Fuelpump drivermodule                                      1                 257.90             257.90T
lzabor           Iaabor1= hour                                              3                  8'0.*             240.00T
                 SalesTax                                                                      5.50%              36.33




                                                                          T/tal                                  s6% g6
                                                                                                                    .



                                                                          paym ena /credits                       wx

                                                                          Balance D ue                           $6:6:6
                                                                                                                    .
                              lssf.o.,$
                              Case    4 .2:18-cv-14371-RLR Document 115 Entered on FLSD Docket 09/20/2019 Page 4 of 5
                              .                                  :L<                          oooa242
                            #
                            A                       1                                                                                                     .-- -
                             *
                              es .r' Certificate ofVehicle Registration                                                                                                              pr
                                                                                                                                                                                      oductsumber                              negi
                                                                                                                                                                                                                                  strati
                                                                                                                                                                                                                                       onsumser
                              .                     .

                                *''''-                                                                                                                                                69849163314                              16335C7610259
                                 PlateNumber                     Registration                 Chassis                  GrossW%ight                 Period.                           Color                                     FleetNo.                                                                            <                           >'
                                 285ï88                              AUT AUT TRUK                                                                  A                                 SILVER/ALUMINUM
                                 VehicleldentificationNumber                                                           Year                        Make                              ExpirationDate                            Amountoeceived
                                  2GNFLEEK3C6131872                                                                    2012                         CHEV                             11/25/2017                                       $ 144.50                                                                     W- . Z
                                                                                                                                                                                                                              Thi
                                                                                                                                                                                                                                sRegi strati
                                                                                                                                                                                                                                           oqCertëi
                                                                                                                                                                                                                                                  cateisnota                                                       -
                                                                                                                                                                                                                                Title.NotValldforTransferof
                                     0002 75 7
                                     BECKER JOELLE HARIE
                                                                                                                                                                                                                              Contactthe
                                                                                                                                                                                                                                                  Ownership.
                                                                                                                                                                                                                                             414-266-1000                                                          W
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   >
                                                                                                                                                                                                                              DivisionofMotor608-266-1466                                                                                  . .
                                     406 ASH ST # 4                                                                                                                                                                           Vehiclesat:
                                     BARABOO, :1 53915-2575
                                                                                                                                                                                                                              wisconsindmv.gov
                                                                                                                                                                                                                                                                                                                   <
                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                   >. -     '

                                                                                                                                                                                                                                                                                                                                      .

                                                                                                                                                                                                                                                                                                                   >                                 .
'



                                                        v
       x'r                                                           . '                                                   .             x ,                                                                                                                                                 ,     *                                           .<>
    ft 4.'
    V=-ls
         ,                               -
                                       . +                                    ,
                                                                                                           e                                               .                                      j                   .                                              -.
                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                 ib. 7'
                                                                                                                                                                                                                                                                                                           . , , x.u .
                                                                                                                                                                                                                                                                                                                      i
     ar
      .# '                                                                                   .                                                                                       .                                        ,
                                 '
    Aù..             * ''
                     .   f kt'D?....w.. '.% ..
                                             %:w ,. ,;''
                                                       .; . .(
                                                             . 'c..j'.!.. .                 '' .. ....         .,1 '.
                                                                                                               .               . '.
                                                                                                                               .                               .                                              .       .k ....                                   (' . :
                                                                                                                                                                                                                                                                     .i                  '. .                          .J''' ''1 h
           've.hkt#l
                   s
                            m:er.,.
                                                                                                                                                                                                                                                        .                                            . .       .
                                                                                                                                                                                                                                                                                                                                     ': 4z.w
                                                                                                                                                                                                                                                                                                                                           (j
                                                                                                                                                                    .                                     .
    Au#> . q       e ti
                      r -'q'
                           p'                                                                                      .
                                                                                                                   gYear           Make                                                                                   '                                                      ' '                               '                        ,
                                                                                                                                                                                                                                                                                                                                              !
        % e
                                                                     $              1                               2012 CHEVROLET                                                                                                                                                                                                                   - ,
                     7               '              4'k-. .
                                                          J'*'*e+ $ns+*F''..'                        lssueDate         ...                       ChassisType '' '
                                                                                                                                                                OdometerReadlng OdolneterStatus                                               51'
                     t
                     ('
                      l'T'
                         (
                         i
                         l*Fjl
                         163'ib5C761025-
                             3 lka-.é..y..9                                                          11/30/2016                                  TRUK                                e1 '                     '           '
                                                                                                                                                                                                                                          ;                     ?.04$04.r
                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                        *-Date                                 ..:' ' , .., l
                     t ,j;j!....
                     .                                                                                                                                         .                                      .
                                                                                                                                                                                                                                      -                               11/26/2016                                                  .;
    '                T                                                                  '                                          ..
                                                                                                                                             .
                                                                                                                                                              ..
                                                                                                                                                                                         .
                                                                                                                                                                                                                      . ..            q;.
                                                                                                                                                                                                                                      (                         -                '                                                 i'    '                   .

                     tL. 'P@ tklt'
                                 Njml
                                    %i                                                           'BôdySl
                                                                                                       yle.                         '            Col
                                                                                                                                                   or                           ..
                                                                                                                                                                                 : .              'rt                         Fl
                                                                                                                                                                                                                               eetN(k                               '
                                                                                                                                                                                                                                                                    .                                                              L:î
                     t@.. 92-5491, *6
                                    -3311                                                            SPORTUTI
                                                                                                           . LI
                                                                                                              W                                  SILVER/ALUM INUM.                                                                                                                                                               ': !' - ' I
                                                                                                                                                                                                                                                                                                                                           .

        -            .. .:.
                     :               . v ..         ..a                                                                                                                                      :
                                                                                                                                                                                             k    :: 2:.:)(           ..              ..                            '.                   .       ;.                    *:             z
                                                                                                                                                                                                                                                                                                                                      .              .
                      '
                            TRlQ4 ''O1:
                                      (S)'                                                                         '               ''                ''                                               '' '            '                                                                                                                                  .r
        -                     BE
                               . CKER JOELLE MARI
                                                E                                                                                                                                                     .
    'x
     .. 4.
         t6.
           ,A
            .-.
              ,sHsT#4        . %'
                            s.
                                                                                                                                                                                                                                                                                                                                           ! -.1             :
    ,*'
                       '
                     % .
                     '
                           .:
                         : .
                              BARABOO?W l53913-2573
                             .'v'
                                '+'
                                  N.
                                   'k % x.'
                                  . *' '  '
                                                                                                                                                                                                                                                                                                                                           :                 .
                     è' '                                                                                                                                      l                                                                                                                                                            '              l                 5
                                                                                                                                                      =
                                                                                                                                                     .'                                       '
                     .                                                                                                                                                                                                                                                                                                       D'                 *'
    q' ..*
                                 .
                                 '                                                                                                                                   .                        E
                                                                                                                                                                                              L                                                                                                                                      vJ
    .                                                                                                                                                              r:.'                                                                                                                                                                .             p
                            'Fheperstm,firrrtorco
                                                'rporati
                                                       onrlamedonthisTitleisthelawfulownerofthevehkl
                                                                                                   edéscribe                                                                                                                                                                                                                                                 !
        ' H                                                                                               d,subjecttoanySK uri tyInterest(li
                                                                                                                                           el
                                                                                                                                            w)showf!.Theorderlnwhi  chtheLen '!          .                                                                                                                                                                   i
      *   '       cl dbrsMprearonthl         -s-
                                               ritl
                                                  edœ snotnecessari
                                                                  lyreptesenttheirpfiority.TheWisconsinDqpartmenttl
                                                                                                                  fTrahsm rtati
                                                                                                                              onwilcdtbereim nsibleforfafseorrfrzuidtllenl         ''                                                 .
    ,
               cxtùiivterstateripntsmade.           î
                                                    ntheassi
                                                           gnmentùftheCyrtiff
                                                                            cateofTi  tleorf
                                                                                           or4'    nrepdit
                                                                                              rrdrsi     ingmileage/branddisclosuresor-lt!
                                                                                                                                         :bistofyofthëvehi
                                                                                                                                                         cle. Thedepe'mect ' . .
                                                                                                                                                                            .
         .
           z'î:#s'nK    oâctuajk     'r'iùwledx'aiùutthehist
                                                           or'
                                                             yofthevehkl gandr àakesnowartéhtg'thatthéilti
                                                                                                         ébrandsormt '
                                                                                                                     leagedîscl@ ureson. ùri
                                                                                                                                           ortitl
                                                                                                                                                eshagei)
                                                                                                                                                       ec cam-  ef œwttionto '
         - l!   hts..e ?tq .tèf   ,.l
                                  . t' u .
                                              .               .
                                                              '               '                                                           '       . jcmyu êxadq     'AaAyz'   g' , .                                                                                                                                                                         j
      -
        /  '. LlépN                                                                                                                                                                y
        v
        )),
          y'  9..%;.,   y'Höl
                          L   ' de
                                 '.'
                                 .  '.r  ls)        .'                                                                      .:
      - j   C
            ..t t     .t'
                        ? ,.,
                            g  ; '
                                  ,.. ,
                                  .  '    ; /NONE    .
                                                            .
                                                                 '
                                                                                                                                                               . t . :. .v.-c. tt
                                                                                                                                                                                    !                                                                                                                      .
                                                                                                                                                                                                                                                                                                           .                                                 j
        L@!,t .
              ,z
               . ..
                  t
                  .f g,
                      .q . ,.                   . >                                                                                                       --. .
                                                                                                                                                              .
                                                                                                                                                              :
                                                                                                                                                                             L- - t
                                                                                                                                                                                  r.
                                                                                                                                                                                   -s ..                                                                                                         .          .
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                            .                                !
                                                                                                                                                                                                                                                                                                                                                             !
    .    ;'. :çk.- t .         ..
               AdditiphalVehicle Detail                                                                                                                                        '
                                                                                                                                                                               :
                                                                                                                                                                               : .
                                                                                                                                                                                    d -                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                             ;
        .
                     i                                                                                                                                                                                                                                                                                                                         4 .           j


    ''
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                               s             I
        .                                                                                                                                                                                                                                                                                                                                  ,                 ti
                                                                                                                                                                                                                                                                                                                                                 o


                                                                                                               '
                            SELI
                            .
                                FR:W hen the vehlcl
                                                  ei, s.ol
                                                         d,compl .

                                                               etetheASSIGNMENT'OFCERTIFICATEOFTI
                                                                                                TLEonthetogbackofthisti
                                                                                                                      tl
                                                                                                                           ::
                                                                                                                       eand'
                                                                                                                           d            e.tc.the
                                                                                                                            'elîverthe:tl                    g
                                                                                                                                                             '.                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                             )
        '
    '
                .
                            puiihéserw1
                                      -* thevehicle.Youma'ywishtoretainacopyofthisti
                                                                                   tlqwiththepurchaser'
                                                                                                 .
                                                                                                      sinformafonandsignatureasprobfofdalef
                                                                                                                                    ..
                                                                                                                                            pryou!te'cords. , *                                                                                                                                                             '.         .
                                                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                             .

                            PORCHASER:Applyforanew titlewhhtheWisconsinDi
                                                                                      .
                                                                            visionofMotorVehi
                                                                                                     . y
                                                                                                      .

                                                                                             èlesimniediatel
                                                                                                                                                         .
                                                                                                                                                             r                  ..
                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                            . To I
                                                                                                                 egal
                                                                                                                    lyoperatethisvehkle,you arè requifedto .                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                             j
         ..
                            regî
                               steritWi
                                      ththeDfvlslonofMctorVehi
                                                             cles.              .                                      .                 ..
                                                                                                                                                        . k..
                                                                                                                                                          .                                                                                                                          '                                       '
                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              .     .                                                                       ..



            '
                            MAILAPDRESS:
                                                                                .
                                                                                            d
                                                                                            ,
                                                                                            .
                                                                                            h . '
                                                                                            1                        4'
                                                                                                                      f1
                                                                                                                       ,                 1. 1 .
                                                                                                                                              # '1
                                                                                                                                                 I
                                                                                                                                                 '                                    11 '
                                                                                                                                                                                         l 11
                                                                                                                                                                                            4
                                                                                                                                                                                            .'
                                                                                                                                                                                             li
                                                                                                                                                                                              r
                                                                                                                                                                                              I
                                                                                                                                                                                              l
                                                                                                                                                                                              :l
                                                                                                                                                                                               I
                                                                                                                                                                                               '$1                .                       '
                                                                                                                                                                                                                                          lq
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                           h
                                                                                                                                                                                                                                           i        .
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                            '       ..       .   .                         QUESTI
                                                                                                                                                                                                                                                                                                                ONS: kt
                                                                                                                                                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                 I ''
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                             î
                                                                                                                                                                                                                                                                                                                                                             (
                            Wbccnsm(
                                   .Mgaftf
                                         qentofTrapspodatîon                                                                                              '                                                                                                 Contadthe'
                                                                                                                                                                                                                                                                     Divt
                                                                                                                                                                                                                                                                        pîonolMt
                                                                                                                                                                                                                                                                               it
                                                                                                                                                                                                                                                                                orWhi
                                                                                                                                                                                                                                                                                    cte.sat: 3%%x: 6
    3/.
               , P.=
              2.   OPox'
                   .v l- :Madlson,W153707-7949                                                                                                 T 5S 1
                                                                                                                                         16-1-28ô6  iô                                                                                                                           414-266.t+ y$R.
                                                                                                                                                                                                                                                                                                 iwiconsmdmv.iov g.j?y#
                                                                                                                                                                                                                                                                                               - 14%
    'z
     .t
      w'
    '''
       .
       b
       .
      &-
       %
        L.
        ,                                                                           .                                                                                                                                                 .                              .                       -..      . .
                                                                                                                                                                                                                                                                                                                    jtv
                                                                                                                                                                                                                                                                                                                      z,
                                                                                                                                                                                                                                                                                                                       g.        .
                                                                                                                                                                                                                                                                                                                                                txa
                                                                                                                                                                                                                                                                                                                                                  ,.. .
    1'4-
       5 ..-.
        ''  bo'
              N:'/.A.  ,fk     .>w'b-
                                    ?- t,..w
                                      lg   ,
                                           .
                                           P,
                                            7,,
                                              >
                                              .n,
                                             7. ..
                                                 çy
                                                 y.zc
                                                    z.
                                                     x
                                                     ,wcs
                                                     j
                                                     y  .wg+.rc'z..v-
                                                                   .zv-
                                                                      r
                                                                      ..n-z
                                                                      o
                                                                      , : .
                                                                           vmj wyz.r  y kwc. a, 'z, . .!,           .
                                                                                                                    ,.,j.,4.'oj
                                                                                                                              .pz .s.. .eox,
                                                                                                                                           .,,,
                                                                                                                                              .,,'.v.
                                                                                                                                                    ,,aa .
                                                                                                                                                         t,
                                                                                                                                                          .,
                                                                                                                                                           j a'..,.,z,.'..., .,                                                                                                                        .,. . qy.   .x
                                                                                                                                                                                                                                                                                                                 . gc;y
                                                                                                                                                                                                                                                                                                                      ,; j
                                                                           -.-x-.
                                                                                1.,.y
                                                                                    .-.4t-..,xi,t.
                                                                                                 -
                                                                                                 ,
                                                                                                 k
                                                                                                 .x-. g...
                                                                                                         ?
                                                                                                         yx-at.s..j-,.,-qs,
                                                                                                           .
    ':
    -s:!
       7
       t ),
         : '
           s-''k.,,).,.-.-:.'*(.-i..?.i). .. -. f.).
            >!
            #
            ...--.
                     .-
                       .                       ..
                                              ..        --
                                                         /.
                                                          -,',
                                                            -1,k:
                                                            ..
                                                                    ..
                                                                      ;
                                                                    1..
                                                                      ,  ,-
                                                                       v-(y
                                                                          -
                                                                          .
                                                                          .
                                                                          ,
                                                                          .y
                                                                         .. .
                                                                                      ;
                                                                                      ...
                                                                                       f-
                                                                                        . ...    $
                                                                                                 :h-f,,
                                                                                                      ,,.
                                                                                                     . .
                                                                                                      .
                                                                                                      i  j
                                                                                                         -
                                                                                                         .sj
                                                                                                          .
                                                                                                                            s.y. .
                                                                                                                            ,.,y,
                                                                                                                               ,
                                                                                                                                     ,.,t.
                                                                                                                                -v.l,,
                                                                                                                                     ).,.
                                                                                                                                        -
                                                                                                                                        .
                                                                                                                                         .
                                                                                                                                         ,
                                                                                                                                        pu(., ,... .. .;  ..        ..
                                                                                                                                                                        .
                                                                                                                                                                          ,-                                                      .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                         .                                  -,..,,,
                                                                                                                                                                                                                                                                                                                     ya
                                                                                                                                                                                                                                                                                                                      .k y           . ,

                                                                                                                                                                                                                                                                                                                                       . ..
Case 2:18-cv-14371-RLR Document 115 Entered on FLSD Docket 09/20/2019 Page 5 of 5
                           3
                           ?
                           .                                        !.
                                                                     .-

                    . ;!!h:
                       11--%.
                            l                     . .
                        lzrt
                          < *1

                                                                                                                                 Q

                                                              :
                                                                                          J
                                                                                          Q
                                                                                                                             =
                                                                                                                             =
                                                                                                                             =
                          '                                                               W                                  =
                           .          >       .       .       .                                                                  x
                                                          1                                                                      r
                                                          .                                                                  =.
                                              rj              *                                                               =
                                              Tt
                                              L               N                                                              =
                                               ',             +                                                              =
                           .                  r.4             <                                                              =
                                                              1.
                                                                                              .
                                                                                                                             =
                                              *'
                                              '$r
                                              Ar
                                                                           Xç                                                =
                                              u.j
                                              ; 1             ;                                   =z       .
                                              u,              q
                                                              y                      tc   d v     =
                                              ;,
                                               tq               .                     o k         .
                                                                                                  =
                                              -.


                                              .
                                              & :                                    > /   . s- ) .0
                                                                                                   -
                                              Pê;             *..
                                                                !                    W            x
                               .:
                                              zt
                                              .
                                ,             ..
                                                ' .           -
                                                                                          rx    -
                                                                                                  -
                                              2.
             ft
               .
               f
               w
               '
              ''
               b
                   ;...
                '''.
               ..î 6
                       ,
                       k                                                  J$                               g           o u-
             , ,           .
                                                                               ;
                                                                               8
                                                                               2
                                                                               -4
                                                                                ..            ..                       j
                                                                                                                       k
                                                                                                                       jl
                                                                                                                        i çm
                                                                               *-             >
                                                                                              z                        Q
                               I                                          * osr g 3  .-                                %?x o
                                                                                                                           .#
                                                                                                   #           O                 o
                                                                                         M J) y N
                                                                          aO         p x. ..O. pJ .u
                                                                                     yz /
                                                                                                   j
                                                                                                   m
                                                                      V              o                     -            ï*
                                                                                                                         m
                                                                      %o             ;            ö
                                                                                              n
                                                                      U 5
                                                                               >ee
                           .   1
                               :                                                                           >                         <
                                                                                                          W                      <1
                                                                                                       a           *             >
                                                                                                       <           N             ;
                                                                                                      <            >         -
                                                                                                   G               W   'X

                               .
                                      #m. P                                                       >W           WQ.
                                                                                                               * '      -'<#
                                                                                                                        .


                                          $,M
                                            ?             .
                                                                                                                            .
                                                                                                                            r'

                                    z .x of o                                                                          Lâ
                                          .

                                    Ja
                                     .,ay
                                        -
                                O* r3 */
                               ' ' ('l:Err.
                                          r'x;;.r-:r>-'r '*'
